DETAILED ACTION
Examiner acknowledges receipt of the RCE filed 10/15/2021 and replies filed 10/15/2021 and 12/28/2021, in response to the final office action mailed 7/15/2021.
The claims filed 12/28/2021 are the claims being examined in this office action.
Claims 1, 20, and 23-25, 27, 28, and 30-38 are pending.  
Claims 1 and 20-30 are pending.  Claims 21, 22, 26, and 29 have been canceled.  Claims 31-38 are newly added. 
Claims  1, 20, and 23-25, 27, 28, and 30-38 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 

Claim Objections- withdrawn
The rejection of claim 30 is withdrawn in view of the amendment filed 12/28/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 20, 21, 23, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 12/28/2021.
The rejection of claims 25, 26, and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 12/28/2021.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1 and 20-30 under 35 U.S.C. 102(a)(1) as being anticipated by Halcox et al. (Circulation research 89: 969-976 (2001)), is withdrawn in view of the amendment filed 12/28/2021.

Response to Arguments
Applicant’s amendment filed 12/28/2021 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 12/28/2021.



Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno et al (Hypertension 57: 79-84 (2011)), as evidenced by Buddiga et al. (Medscape, pp. 1-14, (2014) accessed 5/21/22 at URL emedicine.medscape.com/article/1948510-overview).  This is a new rejection necessitated by the amendment filed 12/28/2021.
Bruno et al. teach a study in which 15 hypertensive patients [reads on cardiovascular disease] were administered a drug combination consisting of BQ-123 and sodium nitroprusside (SNP)(abstract, methods).  SNP is a known vessel dilating agent (p. 80).  BQ-123 was administered intravenously at the dose of 0.1 mg/kg per hour and SNP at a dose chosen according to preliminary studies to achieve a similar BP reduction in the hypertensive population (0.4 µg/kg per minute). Each drug was infused for 20 minutes and was preceded by 10-minute baseline acquisition (p. 80).  The level of vasodilation produced is greater with BQ123 and SNP, than SNP alone (p. 81, Table 1) as indicated by the reduction in blood pressure and heart rate.
Bruno et al. do not explicitly teach that the effect on the peripheral vasculature was in the lower extremities.
Regarding claim 24, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Bruno et al. teach administration of a combination of drugs consisting of sodium nitroprusside and BQ-123 to patients with cardiovascular disease. The drugs in Halcox et al. were directly administered via infusion.  As evidenced by Buddiga et al., the cardiovascular system consists of the heart, which is an anatomical pump, with its intricate conduits (arteries, veins, and capillaries) that traverse the whole human body caring blood (p. 1).  The pumping action of the heart usually maintains a balance between cardiac output and venous return.  Blood is transported through the whole body by a continuum of blood vessels.  Arteries are blood vessels that transport blood away from the heart, and veins transport the blood back to the heart. Capillaries carry blood tissue cells and are the exchange sites of nutrients, gases, and ways, etc.  Id.  The systemic circuit originates in the left side of the heart and functions by receiving oxygenated blood into the left atrium from the lungs and flows one way down into the left ventricle via the mutual valve. From left ventricle, oxygen rich blood is pumped all organs of the human body from the aortic semilunar valve (p. 3).  Accordingly, drugs administered via infusion would be pumped via the circulatory system throughout the entirety of the body, including the peripheral vasculature of the lower extremities.
Although Bruno et al. do not expressly teach the claimed effects of improving the structure and function of the peripheral vasculature in the lower extremities, they do perform the same recited method steps of administering BQ-123  and SNP to a mammal having a cardiovascular disease. Because the method steps are the same, Halcox et al. inherently teach the same process of improving the structure and function of the peripheral vasculature in the lower extremities as in the current application. Bruno et al. therefore anticipates the claimed effects recited in instant claim 24.
Accordingly, claims 1, 20, and 24 are anticipated by Bruno et al. 

Claims 25, 27, 28, and 30-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halcox et al. (Circulation research 89: 969-976 (2001)), as evidenced by Buddiga et al. (Medscape, pp. 1-14, (2014) accessed 5/21/22 at URL emedicine.medscape.com/article/1948510-overview).  This is a new rejection necessitated by the amendment filed 12/28/2021.
Examiner notes that the instant claims recite the phrase “comprising,” which is open-claim language.
Halcox et al. teaches a study in which patients with coronary artery disease (CAD) were treated with a combination of drugs comprising acetylcholine, sodium nitroprusside, and BQ-123 (protocol 2).  See p. 970.  Examiner expressly notes that each of the drugs was administered directly to the bloodstream by intracoronary infusion.  This is the exact same patient population as required by the instant claims and the same drug combinations as reduced to practice in the instant specification.  Accordingly, the limitations of claims 25 and 27 are satisfied.  
Regarding claim 28, protocol 2 indicates that in a further 23 patients, in addition to the 2 doses of ACH, 3-minute intracoronary infusions of sodium nitroprusside (SNP) at 10 and 20 µg/min were administered to assess endothelium-independent coronary vasodilation, before and after BQ-123.   
Peripheral vasodilation was observed in the treated coronary artery disease patients (pp. 969 and 974).  Halcox does not explicitly teach that the effect on the peripheral vasculature was in the lower extremities.
Regarding claims 30-38, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Halcox et al. teach administration of a combination of drugs comprising acetylcholine, sodium nitroprusside, and BQ-123 to patients with cardiovascular disease. The drugs in Halcox et al. were directly administered to the heart via intracoronary infusion.  As evidenced by Buddiga et al., the cardiovascular system consists of the heart, which is an anatomical pump, with its intricate conduits (arteries, veins, and capillaries) that traverse the whole human body caring blood (p. 1).  The pumping action of the heart usually maintains a balance between cardiac output and venous return.  Blood is transported through the whole body by a continuum of blood vessels.  Arteries are blood vessels that transport blood away from the heart, and veins transport the blood back to the heart. Capillaries carry blood tissue cells and are the exchange sites of nutrients, gases, and ways, etc.  Id.  The systemic circuit originates in the left side of the heart and functions by receiving oxygenated blood into the left atrium from the lungs and flows one way down into the left ventricle via the mutual valve. From left ventricle, oxygen rich blood is pumped all organs of the human body from the aortic semilunar valve (p. 3).  Accordingly, drugs administered to the heart would be pumped via the circulatory system throughout the entirety of the body, including the peripheral vasculature of the lower extremities.
Although Halcox et al. do not expressly teach the claimed effects on reduction of blood pressure, reduction of arterial stiffening, restoration of blood flow, and improving the structure and function of the peripheral vasculature in the lower extremities, they do perform the same recited method steps of administering BQ-123, ACH, and SNP to a mammal having a cardiovascular disease. Because the method steps are the same, Halcox et al. inherently teach the same process of reduction of blood pressure, reduction of arterial stiffening, restoration of blood flow, and improving the structure and function of the peripheral vasculature in the lower extremities as in the current application. Halcox et al. therefore anticipates the claimed effects recited in instant claims 30-38.
Accordingly, claims 25, 27, 28, and 30-38 are anticipated by Halcox et al. 

Conclusion
No claims are allowed.  

Claims 1, 20, and 23-25, 27, 28, and 30-38 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654